BARFIELD, Judge.
The convictions and sentences are AFFIRMED. However, the imposition of costs is REVERSED because appellant was not given adequate notice and opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984); Williams v. State, 538 So.2d 541 (Fla. 1st DCA 1989); Reese v. State, 521 So.2d 364 (Fla. 1st DCA 1988). The case is REMANDED to the trial court with directions to either strike the imposi*337tion of costs or to rehear this issue in accordance with Jenkins.
BOOTH and WIGGINTON, JJ„ concur.